Case 6:17-cv-01840-RBD-DCI Document 30 Filed 03/04/21 Page 1 of 2 PageID 1365




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                          ORLANDO DIVISION

ELISE S. SKARE,

      Plaintiff,

v.                                                Case No. 6:17-cv-1840-RBD-DCI

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
_____________________________________

                                     ORDER

      Judgment in this case was previously entered in favor of Plaintiff. (Doc. 21.)

Plaintiff’s counsel then filed an unopposed motion for authorization to collect

certain additional attorneys’ fees from Plaintiff following an award of fees

previously granted under the Equal Access to Justice Act. (Doc. 28 (“Motion”).)

On referral, U.S. Magistrate Judge Daniel C. Irick entered a Report and

Recommendation (“R&R”) recommending that the Motion be granted. (Doc. 29.)

      The parties did not object to the R&R and the deadline has passed. So the

Court examines the R&R for clear error only. See Macort v. Prem, Inc., 208 F. App’x

781, 784 (11th Cir. 2006). Finding none, the R&R is adopted in its entirety.

      Accordingly, it is ORDERED AND ADJUDGED:

      1.     The R&R (Doc. 29) is ADOPTED, CONFIRMED, and made a part of
Case 6:17-cv-01840-RBD-DCI Document 30 Filed 03/04/21 Page 2 of 2 PageID 1366




             this Order.

        2.   The Motion (Doc. 28) is GRANTED.

        3.   Plaintiff’s counsel is AUTHORIZED to charge and collect from

             Plaintiff $1,728.25 in attorneys’ fees.

        DONE AND ORDERED in Chambers in Orlando, Florida, on March 4,

2021.




                                           2
